 



EXHIBIT 10.22(a)
TRANSITION, CONSULTING AND NON-COMPETITION AGREEMENT
      This Transition, Consulting and Noncompetition Agreement (this
“Agreement”) by and between North Fork Bancorporation, Inc., a Delaware
corporation (the “Company”), and Alan J. Wilzig (the “Executive”), is entered
into effective August 18, 2004 (the “Effective Date”).
      WHEREAS, the Executive is currently employed in the positions of Executive
Vice President of the Company and North Fork Bank (“NFB”); and
      WHEREAS, the Executive currently serves on the Company’s Board of
Directors (the “Board”); and
      WHEREAS, the Executive and the Company are parties to an Employment
Agreement dated as of December 16, 2003 (the “Employment Agreement”); and
      WHEREAS, the Executive and the Company have agreed that effective as of
December 1, 2004 the Executive will cease employment with the Company and each
of it subsidiaries and affiliates (collectively, the “Company Group”); and
      WHEREAS, the Company desires to obtain the benefit of the Executive’s
knowledge and experience by retaining the Executive to provide transition and
consulting services and the Executive desires to provide such services; and
      WHEREAS, the Company wishes to ensure that the Executive shall be
prevented from competing with the Company Group;
      NOW, THEREFORE, in order to effect the foregoing, the Company and the
Executive wish to enter into this Agreement upon the terms and subject to the
conditions set forth below. Accordingly, in consideration of the premises and
the respective covenants and agreements of the parties herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
      1. Termination of Employment. Effective as of December 1, 2004 (the
“Termination Date”), the Executive’s employment with each member of the Company
Group shall terminate. Although, his employment shall terminate, the Executive
shall continue to serve as a member of the Board for so long as he shall be duly
elected. The Company in good faith shall submit the Executive’s name to the
Nominating and Governance Committee of the Board for consideration in connection
with nominations for director at the Company’s 2005 Annual Meeting in
recognition of his service to the Company and the Board. On the Termination
Date, the Executive shall be entitled to Accrued Compensation and Other Benefits
under the Employment Agreement (each as defined in Section 7(b) of the
Employment Agreement).
      2. Employment Agreement. On the Effective Date, the Employment Agreement
and each other employment or similar agreement the Executive shall have entered
into with any member of the Company Group shall terminate and shall thereafter
be of no force and effect; provided, however, that (1) Section 5(e) of the
Employment Agreement, (2) Section 3 of your Employment Agreement, to the extent
it relates to Section 15 of the employment agreement, dated September 25, 2002,
between the Executive and the Trust Company of New Jersey (“TCNJ”), as amended
by the First Amendment, dated as of September, 2003, and the Second Amendment,
dated November 12, 2003, (3) the letter agreement dated December 31, 2003
between the Executive and TCNJ and (4) this Agreement shall each survive such
termination and continue to be in full force and effect; and further provided,
however, that Sections 4 and 5 of the Employment Agreement shall survive until
the expiration of the Transition Period (as defined below).
      3. Transition Period Duties. From the Effective Date until the Termination
Date (the “Transition Period”) (1) the Executive’s duties and responsibilities
will be to assist (a) the Company with respect to transition and integration
matters arising out of the merger of TCNJ into NFB (the “Merger”) and the
transition of TCNJ’s customers to NFB and (b) Douglas Kennedy’s transition to
President of the Company’s New Jersey operations, and (2) the Executive shall
make himself reasonably available to the Company during





--------------------------------------------------------------------------------



 



the Transition Period to fulfill his Transition Period duties and
responsibilities (with the expectation that the time he will be required to
devote to such duties will decrease over the Transition Period).
      4. Transition Period Compensation and Benefits; 2004 Bonus. During the
Transition Period, the Executive shall be provided with the compensation and
benefits provided for in Section 4(a) and Section 5 of the Employment Agreement.
In respect of his service in 2004, the Executive will be paid, in a lump sum in
cash, a bonus of $713,325 at the same time as bonuses are paid to other senior
executives of the Company, provided, however, that such bonus shall be paid
prior to January 31, 2005.
      5. Post-Transition Period Benefits. Subject to the Executive’s compliance
with Sections 7 and 8 hereof, then:


        (a) from the Termination Date until November 30, 2007, the Executive and
his eligible dependents shall be provided with medical, dental, disability,
accident and life insurance coverage on substantially the same basis and terms
and conditions as is provided by the Company to its executive officers from time
to time (at no greater cost to the Executive than the cost imposed on such
executive officers); provided, however, that, the benefits otherwise receivable
by the Executive pursuant to this Section 5(b) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the thirty-six (36) month period following December 1, 2004 by a
subsequent employer (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive);           (b) from
the Termination Date until November 30, 2005, the Company shall provide the
Executive with the use of a car and driver on substantially the same basis as
currently provided to him on the date hereof (the Company shall not terminate
the employment of the Executive’s current driver other than for cause, death or
disability and the current driver shall continue to be made available to the
Executive, so long as the driver continues his employment, on the same basis as
currently made available);           (c) from the Termination Date until
November 30, 2005, the Company shall provide the Executive with continued
secretarial support on substantially the same basis as currently provided to him
(the Company shall not terminate the employment of the Executive’s current
secretary other than for cause, death or disability and she shall continue to
provide him with secretarial support while she continues her employment with the
Company Group); and           (d) from the Termination Date until the earlier of
November 30, 2005 or the date that the Company Group no longer occupies 35
Journal Square, the Company shall provide the Executive and his secretary with
their current office space. For any period after the Company Group no longer
occupies 35 Journal Square prior to November 30, 2005, the Company and the
Executive shall work in good faith to locate reasonably suitable office space in
lower Manhattan. If the Company and the Executive cannot agree on suitable
office space, the Executive may incur reasonable expenses to permit his
secretary to work from home during the period.

      6. Severance for Secretary and Driver. If the employment of the
Executive’s current secretary, Maria Nicosia, or current driver, Ehab Zied, is
terminated by the Company or any member of the Company Group prior to
January  1, 2006 for any reason other than for cause, death or disability or if
such employee elects to voluntarily terminate such employment after November 30,
2005 and prior to January 1, 2006 then each will be provided, upon his or her
termination, with the severance benefits that would have been provided under
TCNJ’s severance plan if the employee’s employment had been terminated without
cause within 18 months following the consummation of the Merger under TCNJ’s
severance plan (as in effect immediately prior to the Merger).
      7. Consulting Services. Subject to the Company’s compliance with its
obligations under Sections 1, 2, 4, 5, 6, 7 and 9 of this Agreement, during the
period commencing on the Termination Date and until the third anniversary
thereof (the “Consulting Term”), the Executive shall perform such services as
the Company shall reasonably request to assist the Company in effecting an
orderly and efficient transition and integration in respect of the Merger
(including the transition of TCNJ’s customers to NFB). The Executive shall in no
event be required to provide consulting services to the Company hereunder in
excess of 20 hours during any

2



--------------------------------------------------------------------------------



 



calendar month in the first year of the Consulting Term, in excess of 15 hours
during any calendar month in the second year of the Consulting Term or in excess
of 10 hours during any calendar month in the third year of the Consulting Term.
The scheduling of such time shall be mutually agreeable to the Executive and the
Company. Subject to the Executive’s obligations hereunder, the Company
acknowledges that the Executive is permitted to pursue other activities, whether
of a personal or business nature, and, accordingly, may not always be
immediately available to the Company. The Executive shall perform his consulting
duties at such locations as are reasonably acceptable to him and the Company and
the Company shall reimburse the Executive for all reasonable business expenses
incurred by him in connection with his performance of consulting services
hereunder upon submission by the Executive of receipts and other documentation
in accordance with the Company’s normal reimbursement procedures for executive
officers. The Executive shall be deemed to be in compliance with this Section 7
if he is unable to perform his duties hereunder as a result of his death or
“Disability” (as defined in the “Employment Agreement”).
      8. Restrictive Covenants.
      (a) Subject to the Company’s compliance with its obligations under
Sections 1, 2, 4, 5, 6, 7 and 9 of this Agreement, the Executive shall not,
while employed and during the three years commencing on the Termination Date
(the “Restrictive Covenant Period”), without the prior written approval of the
Board, directly or indirectly, own, control, become an officer, employee, agent,
partner or director of, or serve as a consultant for, any other depository
institution with assets of $1 billion or more that is headquartered in the New
York metropolitan area or that accepts deposits in the New York metropolitan
area; provided, however, that this Section 8(a) shall not proscribe the
Executive’s ownership, either directly or indirectly, of up to three percent of
any class of securities which are listed on a national securities exchange or
quoted on the automated quotation system of the National Association of
Securities Dealers, Inc.
      (b) During the Restrictive Covenant Period, the Executive shall not
(i) solicit (other than pursuant to general non-targeted advertisements) any
employee of the Company Group (other than his secretary and driver) to leave the
employ of the Company or any member of the Company Group or to accept any other
employment or position, or (ii) assist any other person in hiring any such
employee, provided, however, this provision shall not apply to any unsolicited
contact by an employee of the Company or contact which is otherwise initiated by
the employee and nothing shall prevent the Executive from providing a personal
reference to any officer, employee or consultant upon the unsolicited request of
such individual.
      (c) The Executive shall not, whether directly or indirectly, communicate
or divulge to, or use for his benefit or for the benefit of any other person, or
entity, any of the Company Group’s trade secrets, proprietary data and
confidential information communicated to or otherwise learned or acquired by the
Executive, including, without limitation, in the course of (1) his employment
with the Company or any other member of the Company Group, (2) his employment
with TCNJ (including any subsidiary or affiliate thereof and predecessors
thereto), (3) his provision of services hereunder or (4) his service on the
Board or the Board of Directors of any other entity referred to in this
Section 8(c).
      (d) The Executive agrees that, in addition to any other remedies available
to the Company, the Company shall be entitled to injunctive relief in the event
of any actual or threatened breach of this Section 8 without the necessity of
posting any bond, it being acknowledged and agreed that any breach or threatened
breach of this Section 7 hereof will cause irreparable injury to the Company and
that money damages alone will not provide an adequate remedy to the Company.
      9. Compensation. In consideration of the consulting services to be
rendered by the Executive pursuant to Section 7 hereof and the Executive’s
covenants contained in Section 8 hereof, but subject to the Executive’s
continued compliance with Sections 7 and 8 hereof, the Company shall


        (a) cause NFB to pay the Executive $2,193,150 during the first year of
the Consulting Term, $1,335,890 during the second year of the Consulting Term
and $907,260 during the third year of the Consulting Term. The foregoing amounts
shall be paid in equal quarterly installments, with the first payment to be made
on the 90th day following the Termination Date and each subsequent payment to be
made on the 90th day of each calendar quarter thereafter during the Consulting
Term (if any payment

3



--------------------------------------------------------------------------------



 



  falls on a Saturday, Sunday or a holiday, the payment will be made on the
first business day following such date). During the first year of the Consulting
Term, each quarterly installment shall be $548,287.50, during the second year of
the Consulting Term, each quarterly installment shall be $333,972.50 ,and during
the third year of the Consulting Term, each quarterly installment shall be
$226,815;           (b) grant the Executive, on the Termination Date,
40,000 shares of restricted stock pursuant to the Company’s 2003 Stock
Compensation Plan, pursuant to the Company’s standard form of restricted stock
agreement attached as Exhibit 10.6(a) to the Company’s Form 10-K for 2003;
provided however that such agreement shall provide for cliff vesting after
3 years subject to the Executive’s compliance with Sections 7 and 8 hereof.    
      (c) cause each Company stock option held by the Executive immediately
prior to his termination of employment hereunder by the Company to remain
outstanding until the earlier to occur of (1) the scheduled expiration date of
such option or (2) 90 days following the later of the expiration of the
Consulting Term or the date on which the Executive ceases to serve on the Board.
Thereafter, each such option shall automatically terminate. Each such stock
option shall, while outstanding, be exercisable in accordance with its terms
(subject to any blackout period affecting all other similarly situated
optionees).

      In the event of the Executive’s death or Disability (as defined in the
Employment Agreement), payments required under this Section 9 shall be made to
the Executive or his estate, beneficiary or legal representative, as applicable.
      10. Material Breach. The Executive shall be deemed to be continued
compliance with Sections 7 and 8 hereof unless the Executive materially fails to
comply after express written notice of such failure and a 30-day opportunity to
cure such failure (if curable). The Company shall be deemed to be in continued
compliance with Sections 1, 2, 4, 5, 6, 7 and 9 of this Agreement unless (1) the
Company fails to make the payments provided in those Sections, other than any
insubstantial or inadvertent actions not taken in bad faith which are remedied
by the Company promptly after express notice of such failure to perform, or
(2) the Company materially fails to comply with any other term of those Sections
after express written notice of such failure and a 30-day opportunity to cure
such failure(if curable).
      11. Dispute Resolution. Except for the Company’s right to seek injunctive
relief as set forth in Section 8(d), all disputes arising out of relating to or
concerning this Agreement or any aspect of the Executive’s employment with the
Company or termination of that employment (each, a “Covered Matter”) shall be
settled by arbitration in the County of New York administered by the American
Arbitration Association under its Employment Arbitration Rules then in effect.
However, the rules will be modified in the following ways: (1) the decision must
not be a compromise but must be the adoption of the submission by one of the
parties, (2) each arbitrator will agree to treat as confidential evidence and
other information presented, (3) there will be no authority to amend or modify
the terms of this Agreement except as provided in Section 14 hereof (and the
Executive and the Company agree not to request any such amendment or
modification), (4) a decision must be rendered within 30 business days of the
parties’ closing statements or submission of post-hearing briefs and (4) the
arbitration will be conducted before a panel of three arbitrators, one selected
by the Executive within 10 days of the commencement of arbitration, one selected
by the Company in the same period and the third selected jointly by these
arbitrators (or, if they are unable to agree on an arbitrator within 30 days of
the commencement of arbitration, the third arbitrator will be appointed by the
American Arbitration Association). The Company shall indemnify the Executive
from and against all legal fees and expenses necessarily and reasonably incurred
by the Executive in connection with any Covered Matter that is arbitrated,
unless the Executive shall have been wholly unsuccessful, on the merits or
otherwise, in the dispute. Upon obtaining appropriate assurances of repayment,
where appropriate, the Company may advance such fees and expenses to the
Executive to the extent permitted by applicable law.
      12. Notices. All notices and other communications hereunder shall be in
writing; shall be delivered by hand delivery to the other party or dispatched by
private courier such as Federal Express, provided that in each

4



--------------------------------------------------------------------------------



 



case confirmation of receipt is obtained, or mailed by registered or certified
mail, return receipt requested, postage prepaid; shall be deemed delivered upon
actual receipt; and shall be addressed as follows:


  If to the Executive:     Alan J. Wilzig
At his primary residential address on file with the Company     With a copy to:
    Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004-2498     Attention: Marc R. Trevino, Esq.     If to the
Company:     North Fork Bancorporation, Inc.
275 Broad Hollow Road
Melville, NY 11747     Attention: General Counsel     With a copy to:    
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036     Attention: William S. Rubenstein, Esq.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
      13. Tax Withholding. Notwithstanding any other provision of this
Agreement, the Company may withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such minimum Federal,
state and/or local taxes as shall be required to be withheld under any
applicable law or regulation. During the Consulting Term the Executive shall not
be an employee of the Company but shall be an independent contractor and shall
be responsible for payment of all taxes for remuneration received under this
Agreement, including Federal and State income tax, Social Security tax,
Unemployment Insurance tax, and any other taxes or business license fees as
required.
      14. Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.
      15. Modification; Waiver; Discharge. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the parties hereto. No waiver by a party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.
      16. Binding Effect; Assignment. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns. Notwithstanding the provisions of the immediately
preceding sentence, the Executive shall not assign all or any portion of this
Agreement without the prior written consent of the Company.
      17. Entire Agreement. This Agreement, including the Exhibits hereto, sets
forth the entire understanding of the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, between them
as to such subject matter, provided, that nothing herein shall be construed to
enlarge or

5



--------------------------------------------------------------------------------



 



constrict any other rights that the Company or the Executive may have under any
agreement between the parties hereto other than this Agreement.
      18. Each Party the Drafter. This Agreement (including the Exhibits hereto)
and the provisions contained in it shall not be construed or interpreted for or
against any party to this Agreement because that party drafted or caused that
party’s legal representative to draft any of its provisions.
      IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first set forth above.


  North Fork Bancorporation, Inc.



  By:  /s/ Daniel M. Healy

 
 
  Name:        Daniel M. Healy

  Title: Executive Vice President



       /s/ Alan J. Wilzig

 
 
  Alan J. Wilzig

6